Citation Nr: 1444679	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2013, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims folder.  A hearing before the Board was scheduled for April 2014 but, because the Veteran failed to report, the Board deems that the appellant has withdrawn his hearing request.  See 38 C.F.R. § 20.702(d).  

This issue was remanded by the Board in June 2014 for further development.  It has now been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals the Veteran's Social Security Administration file, but no additional records relevant to the issue on appeal.  


FINDING OF FACT

The Veteran's bilateral hearing loss is not manifested by worse than a Level II hearing loss in the right ear and Level III hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.103, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording two VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.  

Pursuant to the June 2014 Board remand the Veteran was afforded a VA examination in August 2014.  All additional evidence was associated with the claims file and considered in the August 2014 supplemental statement of the case.  The Veteran indicated in August 2014 that he had nothing more to submit.  Therefore, the Board finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

During the RO hearing, the issue on appeal was explained and the submission of evidence that may have been overlooked was suggested.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, the hearing transcript, the VA examination reports, and his Social Security Administration file, which mentions his hearing loss diagnosis but provides no additional relevant information.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id. at 594.  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Evaluations of defective hearing range from non-compensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 3.385.  

To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Service connection for the Veteran's bilateral hearing loss has been in effect since December 2009.  The Veteran was assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's VA and private medical records show no treatment for hearing loss.  

The RO based its initial decision on a December 2009 VA audiological examination.  The audiologist reviewed the Veteran's claims file and discussed hearing loss history with the appellant.  The examiner found that the Veteran suffered from mild bilateral sensorineural hearing loss.  Puretone thresholds from this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
10
20
30
15
18.75
LEFT
20
40
40
30
32.5

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  Applying the findings from the December 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level III hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level III in the other ear, a noncompensable rating is assigned under Table VII.  Id.

The Veteran was given an additional VA examination in August 2014.  The Veteran reported some difficulty hearing in the presence of background noise.  The examiner determined that the hearing loss had no impact on the Veteran's ordinary conditions of daily life.  Puretone thresholds on this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
25
35
35
28
LEFT
20
45
45
35
36

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  Applying the August 2014 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss both ears, which warrants a noncompensable rating under Table VII.  Id.  The examiner opined that the Veteran's hearing loss did not impact the conditions of his ordinary life including his ability to work.

The Board notes that the December 2009 and August 2014 examinations were conducted in accordance with 38 C.F.R. § 4.85(a).  The August 2014 examiner discussed with the Veteran and noted his reported functional difficulty.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The August 2014 examiner discussed the Veteran's symptoms and evaluated the functional effects of hearing loss on his daily life activities, and as noted, found that the loss did not impact the conditions of his ordinary life including his ability to work.  Accordingly, the examination complied with 38 C.F.R. § 4.85(a) and it is afforded great probative value in determining the Veteran's current level of hearing impairment. 

The Veteran's lay statements regarding the level of his hearing loss and its functional impact have been considered.  This includes an August 2009 lay witness statement that the Veteran was unable to respond to questions, but it is unclear whether this was a reference to the appellant's hearing loss claim, the memory loss claim he raised at the same time, or both.  At the August 2013 hearing, the Veteran asserted that his disability rating should be at least 50 percent because he has difficulty hearing at times without turning toward people.  The appellant's lay opinion, however, is outweighed by the opinion offered by a health care professional in light of the professional's training and expertise..  

To the extent there are any perceived deficiencies in the VA examiners' discussions of the Veteran's functional impairment due to hearing loss, the Board has been provided additional evidence concerning the level of functional impairment due to the hearing loss in order to accurately evaluate his current disability level.  There is no prejudice in deciding the claim.  See Martinak, 21 Vet. App. 447 (even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination). 

The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. 345.  A Veteran is, therefore, able to have clearly measurable hearing loss, and yet still be assigned a noncompensable rating for it.

Although the Veteran's puretone thresholds in both ears have worsened since the initial noncompensable rating was assigned in December 2009, they have not worsened to a degree that would allow for a assigning a compensable rating.  38 C.F.R. § 4.85.  In fact, due to the Veteran's improved speech recognition scores, his overall hearing loss levels have improved from Levels II and III to Level I.  

The Board recognizes that the Veteran's hearing loss causes him some inconvenience in his daily life, but there is currently no competent evidence of record that indicates that his hearing disability is worse than has been recorded in his VA examinations or that hearing loss has functionally affected the Veteran in any more severe ways than have been discussed in the record and were already considered by medical professionals.  

In brief, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  Accordingly, the preponderance of the evidence is against the claim of entitlement to a compensable rating for bilateral hearing loss at any time during this appeal.

As a final matter, the Board has also considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.85.  The Veteran has no ear symptoms other than hearing loss.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.

In sum, there is no basis for assignment of a compensable rating for the Veteran's service-connected bilateral hearing loss.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


